         Case 1:19-cr-00490-RMB Document 50 Filed 08/26/19 Page 1 of 1


                                                                     CTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                             Government,                         19CR.490(RMB)

              - against -                                         ORDER

JEFFREY EPSTEIN,
                             Defendant.




       The hearing scheduled for Tuesday, August 27, 2019 at 10:30 a.m. will be held in

Courtroom 110 of the Thurgood Marshall United States Courthouse located at 40 Foley Square.




Dated: New York, New York
      August 26, 2019

                                          •^^ A'&u-
                                           RICHARD M. BERMAN, U.S.D.J.
